PER CURIAM.
Judgment and order reversed, and new trial ordered, with costs to the appellant to abide event, upon questions of law and fact. Held, that a finding that tne cars on the branch track were nearer - to the planking on the highway than from five to seven feet would be contrary to the evidence, and, if the cars were that distance from the planking, then the finding that the deceased was free from contributory negligence was contrary to the evidence.
McLennan, P. J., dissents. HISCOCK, J., not voting.